IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,894


EX PARTE CHARLOTTE BROWN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 128874101010 IN THE 230TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O P I N I O N


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of possession with the intent to deliver cocaine and sentenced to six years' imprisonment.  She did
not appeal her conviction.
	After Applicant pleaded guilty and was sentenced, the lab report from the medical examiner's
office revealed that the substance tested did not contain any controlled substances.  Applicant alleges
that the lab report shows that she is actually innocent.
	The lab report shows that the substance tested by the Houston Crime Lab contained no
controlled substances.  Applicant is entitled to relief based on her actual innocence. 
	Relief is granted.  The judgment in Cause No. 128874101010 in the 230th Judicial District
Court of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to
answer the charge against her.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: October 10, 2012
Do Not Publish